DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
The amendment filed 5/16/22 has been considered and entered.  Claims 1-19 remain in the application.

In light of the amendment filed 5/16/22, the 35 USC 103 rejections have been withdrawn, however, the following 35 USC 103 rejection has been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2,10-12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kito et al. (2017/0135222).
Kito et al. (2017/0135222) teaches method of producing plated part whereby the process includes applying a catalyst inactivator to a base surface, irradiating with light or heating the surface of the base to remove the inactivator from irradiated areas, applying a catalyst to the exposed base surface and the remaining in activator and finally electroless plating the part on the catalyst areas (abstract).
Regarding claims 1 and 18, the inactivator is removed by the irradiation [0020].  The inactivator reacts with the applied catalyst (which is active) to prevent plating thereon and hence the catalyst is applied to the inactivator as well as the exposed base surface [0040],[0057].  Part of the base is also removed upon irradiation of the inactivator [0051].
Regarding claim 2, the inactivator is in contact with substrate and then removed whereby the active catalyst is applied to substrate and remaining inactivator [0040],[0057].
Regarding claim 10, the base substrate includes plastics, polyimides and ceramics [0033]-[0036].
Regarding claim 11 and 12, the inactivator catalyst is removed by laser [0049]-[0050].
Regarding claim 14, the catalyst includes palladium, nickel, platinum, copper [0052], [0054].
Regarding claim 15, the electroless plating metal is copper or nickel [0058].
Regarding claim 16, the removal of the inactivator is in a pattern by drawing [0018]-[0019].  
Regarding claims 17 and 19, the pattern includes an electric circuit [0021].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3,5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (2017/0135222) in combination with Reddy et al. (2016/0113121).
Features detailed above concerning the teachings of Kito et al. (2017/0135222) are incorporated here.
Kito et al. (2017/0135222) while teaching using a solvent with the inactivator, fails to teach the inactivator to include a resin and the solvent.
Reddy et al. (2016/0113121) teaches a similar process whereby a catalyst can be applied first to a substrate and deactivated or the reverse whereby a substrate can be coating with a blocking agent before a catalyst is applied to form a patterned metal layer by subsequent plating on the catalyst (abstract).  Reddy et al. (2016/0113121) teaches blocking reagent to include a resin and a solvent [0045].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kito et al. (2017/0135222) inactivator to include a resin and solvent as evidenced by Reddy et al. (2016/0113121) with the expectation of achieving similar success, i.e. an inactive pattern on a substrate to prevent plating thereon.  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (2017/0135222) in combination with Reddy et al. (2016/0113121) further in combination with Sharp (3,775,121).
Features detailed above concerning the teachings of Kito et al. (2017/0135222) in combination with Reddy et al. (2016/0113121) are incorporated here.
Kito et al. (2017/0135222) in combination with Reddy et al. (2016/0113121) fails to teach the inactivator to be a selenium or dithiocarbanate.
Sharp (3,775,121) teaches a similar process whereby the poisoning layer is selected from selenium and dithiocarbanate (col. 5, lines 4-35).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the invention to have modified Kito et al. (2017/0135222) in combination with Reddy et al. (2016/0113121) process to utilize selenium or dithiocarbanate as evidenced by Sharp (3,775,121) with the expectation of achieving similar success for blocking plating thereon. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (2017/0135222) in combination with Chakravorty (5,112,448).
Features detailed above concerning the teachings of Kito et al. (2017/0135222) are incorporated here.
Kito et al. (2017/0135222) fails to teach removing the inactivator by ion milling.
Chakravorty (5,112,448) teaches lithographic patterning using a UV light and also teaches etching can be done by ion-milling even though it is for a different purpose it teaches the use thereof for removing material and would be suggested to provide similar success as to the UV light (col. 3, line 20 – col. 4, line 42).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kito et al. (2017/0135222) process to include ion milling for removal of the inactivator as evidenced by Chakravorty (5,112,448) with the expectation of achieving similar success, i.e. removal of unwanted material from a base.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,699,914 in view of Andricacos et al. (6,911,229). The difference between the instant application and the US Pat No 9,699,914 is in the instant application the blocking layer is applied and treated to form a pattern instead of being formed on the substrate selectively in a pattern, however, these techniques are interchangeable and both produce a “patterned layer” and would be expected to produce similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the catalyst is active.
As detailed above, Kito et al. (2017/0135222)  teaches the inactivator reacts with the applied catalyst (which is active) to prevent plating thereon and hence the catalyst is applied to the inactivator as well as the exposed base surface [0040],[0057]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715